In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated August 24, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment is denied.
Under the circumstances, there are issues of fact as to whether there was an agreement to pay the plaintiff the sum of $50,000 (see, CPLR 3212). Accordingly, the defendant is not entitled to summary judgment. Florio, J. P., McGinity, Luciano and Feuerstein, JJ., concur.